
	
		I
		112th CONGRESS
		2d Session
		H. R. 4344
		IN THE HOUSE OF REPRESENTATIVES
		
			March 30, 2012
			Mr. Smith of New
			 Jersey (for himself, Mr. Turner of
			 Ohio, Mr. McIntyre, and
			 Mr. Moran) introduced the following
			 bill; which was referred to the Committee
			 on Foreign Affairs
		
		A BILL
		To authorize the Secretary of State to assist the
		  International Commission on Missing Persons to establish a permanent and
		  international legal status with the immunities required for operations
		  globally, to continue the financial support of the United States of the ICMP in
		  their work to assist governments and other authorities in locating and
		  identifying persons missing as a result of conflicts or natural or man-made
		  disasters, to support the investigation of genocide and mass atrocities, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 International Commission on Missing Persons Assistance Act
			 of 2012.
		2.FindingsCongress finds the following:
			(1)The issue of
			 persons missing from war, violations of human rights, natural disasters, and
			 other involuntary reasons represents a global challenge that affects the United
			 States. Every year an estimated 150,000 persons go missing from natural
			 disasters alone, and globally there are currently over a million reported cases
			 of persons missing from wars and violations of human rights. In addition there
			 are thousands of reported cases a year of persons missing from trafficking,
			 drug related violence, and other causes.
			(2)There continues to
			 be a need, therefore, for an organization with a global reach to assist
			 governments in locating persons who are missing for a myriad of involuntary
			 reasons. The International Commission on Missing Persons (ICMP) is the only
			 organization in the world that has been developed to meet this global need. It
			 has 15 years of experience in assisting governments locate persons missing from
			 wars, human rights abuses, and natural disasters, and there is an increasing
			 demand for ICMP to assist in other missing persons’ scenarios, such as, for
			 example, trafficking and drug related violence.
			(3)Since the ICMP was
			 created at the initiative of the United States in 1996 at a G–7 Summit to
			 address the issue of persons missing from the conflicts of the 1990s in the
			 former Yugoslavia, the ICMP has developed a unique, DNA led process that has
			 led to the identification of over 18,000 individuals.
			(4)At the ICMP’s
			 founding, the Department of State facilitated obtaining a headquarters’
			 agreement with Bosnia and Herzegovina that provided ICMP with privileges and
			 immunities so that it could carry out its work, which was to secure the
			 cooperation of governments in locating and identifying missing persons from the
			 conflicts. In its headquarters’ agreement, ICMP is recognized as an
			 organization equivalent to an inter-governmental organization.
			(5)ICMP’s model
			 requires governments to take responsibility for clarifying the fate of missing
			 persons via governmental and rule of law mechanisms. In doing so, governments
			 build public trust in rule of law institutions, seek to account for all
			 regardless of their status or role in conflicts, and fulfill their obligations
			 to surviving families of the missing.
			(6)ICMP works closely
			 with associations of families of missing persons, developing their capacity to
			 take an active role in the missing persons’ process, including holding
			 governments to account and encouraging cooperation across ethnic or sectarian
			 divisions.
			(7)ICMP’s work in
			 post-conflict societies supports efforts to prevent future conflict and
			 directly contributes to truth and reconciliation. ICMP also provides evidence
			 including testimony in courts prosecuting war crimes.
			(8)ICMP also assists
			 countries facing large scale loss of life following natural or manmade
			 disasters. With the highest throughput identification laboratory system in the
			 world and unparalleled experience in the management of mortal remains, ICMP has
			 become INTERPOL’s primary partner in Disaster Victim Identification
			 (DVI).
			(9)ICMP’s operational
			 success has exceeded all expectations and its law-based approach that includes
			 the judiciary and affiliated domestic legal services has been extended to
			 Colombia and Iraq. ICMP has also provided technical assistance to Chile and
			 South Africa on conflict and human rights’ cases and the United States,
			 Thailand, and the Philippines following natural disasters, such as Hurricane
			 Katrina.
			(10)In the
			 intervening years there has also been increased demand for ICMP’s work to
			 address other cases of missing persons, including persons missing from
			 trafficking, drug related violence and to other missing persons’
			 scenarios.
			(11)Currently ICMP,
			 through an agreement facilitated by the Department of State in 1997, has such a
			 status in Bosnia and Herzegovina, thus, for example, allowing it to maintain
			 and protect a database that contains 150,000 genetic profiles. In two years’
			 time, ICMP will experience a situation of diminishing resources on its
			 assistance in the Balkans, which could have continued political consequences on
			 its work if it maintains its headquarters and capacities in that region.
			 However, moving ICMP’s headquarters and technical capacities from Bosnia and
			 Herzegovina would have immediate consequences on ICMP’s ability to maintain
			 some of its current core technical activities.
			(12)ICMP is not
			 incorporated under the domestic law of any country, and is by implication not a
			 nongovernmental organization. In order to carry out its work, ICMP has been
			 granted the status of a quasi-international organization with international
			 legal capacities in Bosnia, Croatia, Macedonia, and Serbia. However, that
			 status is not universally recognized, which has led to an unclear legal
			 situation outside these countries.
			(13)Certain
			 immunities are required for operations considering that ICMP operates on
			 sovereign territory in crime scenes (such as mass graves) and holds
			 considerable quantities of confidential genetic information relating to victims
			 of human rights’ abuses and their surviving relatives.
			(14)A series of
			 meetings convened by the ICMP during 2002 and 2004, with government
			 representatives from the United States, Denmark, the Netherlands, and the
			 United Kingdom, reviewed the ICMP’s work and its need for a permanent and
			 internationally recognized legal status. The representatives produced a draft
			 framework agreement, which remains unratified, but the government
			 representatives did agree to expand ICMP’s work, thus allowing it to work
			 globally in assisting governments, and the representatives also stipulated that
			 ICMP should extend its activities to include assistance to governments in
			 locating persons missing from natural disasters, as well as from wars and
			 violations of human rights.
			3.Statement of
			 policyIt is the sense of
			 Congress that—
			(1)the United States should continue to
			 support the work of the International Commission on Missing Persons (ICMP)
			 to—
				(A)clarify the fate
			 of persons missing as a result of conflict and natural and man-made disasters;
			 and
				(B)collect and
			 maintain sensitive genetic information for victim identification;
				(2)the United States
			 should continue to support the expansion of the ICMP’s mandate to include
			 assistance to governments in locating all persons missing for involuntary
			 reasons;
			(3)the President
			 should enunciate a clear policy of assisting the ICMP in establishing a
			 permanent and internationally recognized legal status to carry out its mandate
			 globally; and
			(4)the Secretary of
			 State shall make every effort to advance this proposal at the United
			 Nations.
			4.ReportNot later than one year after the date of
			 the enactment of this Act, the Secretary of State shall submit to Congress a
			 report on the activities carried out in accordance with section 3.
		
